UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K/A (Amendment No. 2) R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: FriendFinder Networks Inc. (Exact name of registrant as specified in its charter) Nevada 13-3750988 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6800 Broken Sound Parkway, Suite 200 Boca Raton, Florida (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code (561) 912-7000 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $0.001 Par Value NASDAQ Global Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £No R Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes £No R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes RNo £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes £No R The aggregate market value of the 17,550,666 voting and non-voting shares of common stock held by non-affiliates of the registrant as of June 29, 2012, the last business day of the registrant’s second quarter (based on the last reported sales price of such stock on the NASDAQ Global Market on such date of $0.98 per share) was approximately $17.2 million. As of August 5, 2013, the registrant had 32,827,761 shares of common stock outstanding. EXPLANATORY NOTE This Annual Report on Form 10-K/A is being filed by FriendFinder Networks Inc. ("FFN") to amend the Annual Report on Form 10-K for the year ended December 31, 2012 filed with the Securities and Exchange Commission on April 1, 2013, as amended on Form 10-K/A on April 30, 2013, to include in the audit report previously filed the city and state of FFN's auditors and a consent including the conformed signature of FFN's auditors. No other items are being amended. TABLE OF CONTENTS Page Item8. Financial Statements and Supplementary Data 1 Item15. Exhibits and Financial Statement Schedules 34 PART II ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA INDEX TO CONSOLIDATED FINANCIAL STATEMENTS FriendFinder Networks Inc. and Subsidiaries Audited Financial Statements as of December 31, 2012 and 2011 and the years ended December 31, 2012, 2011 and 2010 Report of Independent Registered Public Accounting Firm 2 Consolidated Balance Sheets as of December 31, 2012 and 2011 3 Consolidated Statements of Operations for the years ended December 31, 2012, 2011 and 2010 4 Consolidated Statements of Comprehensive Loss for the years ended December 31, 2012 and 2011 5 Consolidated Statements of Changes in Redeemable Preferred Stock and Stockholders’ (Deficiency) for the years ended December 31, 2012, 2011 and 2010 6 Consolidated Statements of Cash Flows for the years ended December 31, 2012, 2011 and 2010 7 Notes to Consolidated Financial Statements 9 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders FriendFinder Networks Inc. We have audited the accompanying consolidated balance sheets of FriendFinder Networks Inc. and subsidiaries (the “Company”) as of December 31, 2012 and 2011, and the related consolidated statements of operations, comprehensive loss, changes in redeemable preferred stock and stockholders’ deficiency and cash flows for each of the three years in the period ended December 31, 2012.Our audits also included the financial statement schedule of valuation and qualifying accounts included in Item 15(a)(2).These financial statements and schedule are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements and schedulebased on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of FriendFinder Networks Inc. and subsidiaries as of December 31, 2012 and 2011, and the consolidated results of their operations and their cash flows for each of the three years in the period ended December 31, 2012, in conformity with accounting principles generally accepted in the United States of America. Also, in our opinion, the related financial statement schedule, when considered in relation to the basic financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As more fully described in Note B to the financial statements, the Company’s New First Lien Notes and Cash Pay Second Lien Notes, absent a restructuring or refinancing, mature on September 30, 2013 and further are subject to maturity date acceleration by the lenders as a result of events of default upon the expiration or termination of forbearance agreements currently in place. In addition, the Company has failed to comply with certain covenants related to its Non-Cash Pay Second Lien Notes which mature on April 30, 2014.Accordingly, all such debt has been classified as current liabilities as of December 31, 2012 and cannot be satisfied with available funds which raises substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to this matter are also described in Note B.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ EisnerAmper LLP New York, New York April 1, 2013 2 FRIENDFINDER NETWORKS INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT SHARE AND PER SHARE AMOUNTS) December 31, ASSETS Current assets: Cash $ $ Restricted cash Accounts receivable, less allowance for doubtful accounts of $1,284 and $1,155, respectively Inventories Prepaid expenses Deferred tax asset Total current assets Film costs, net Property and equipment, net Goodwill Domain names Trademarks Other intangible assets, net Unamortized debt costs, net Other assets $ $ LIABILITIES Current liabilities: Long-term debt in default, which matures on September 30, 2013 and April 30, 2014 and in 2011, current installment of long term debt, net of unamortized discount of $20,851 and $260, respectively Accounts payable Accrued expenses and other liabilities Deferred revenue Total current liabilities Deferred tax liability Long-term debt, net of unamortized discount of $34,170 — Total liabilities Commitments and contingencies (Notes Q and R) STOCKHOLDERS’ DEFICIENCY Preferred stock, $0.001 par value — authorized 22,500,000 shares; issued and outstanding no shares in 2012 or 2011. Common stock, $0.001 par value — authorized 125,000,000 shares in 2012 and 2011 Common stock voting — authorized 112,500,000 shares, issued and outstanding 32,572,761 shares in 2012 and 31,219,644 in 2011. 32 31 Series B common stock non-voting – authorized 12,500,000 shares, issued and outstanding no shares in 2012 or 2011. Capital in excess of par value Accumulated deficit ) ) Accumulated other comprehensive loss — ) Total stockholders’ deficiency ) ) $ $ See notes to consolidated financial statements 3 FRIENDFINDER NETWORKS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (IN THOUSANDS, EXCEPT PER SHARE AMOUNTS) Year Ended December 31, Net revenue Service $ $ $ Product Total Cost of revenue Service Product Total Gross profit Operating expenses: Product Development Selling and marketing General and administrative Amortization of acquired intangibles and software Depreciation and other amortization Impairment of other intangible assets Total operating expenses Income from operations Interest expense, net of interest income ) ) ) Other finance expenses ) — ) Interest related to VAT liability not charged to customers ) ) ) Net loss on extinguishment and modification of debt — ) ) Foreign exchange (loss) gain, including amounts related to VAT liability not charged to customers ) ) Change in fair value of acquisition related contingent consideration ) — Gain on liability related to warrants — 38 Other non-operating expenses, net ) ) ) Loss from continuing operations before income tax benefit ) ) ) Income tax benefit ) ) ) Loss from continuing operations ) ) ) Loss from discontinued operations ) ) — Net loss $ ) $ ) $ ) Net loss per common share – basic and diluted: Continuing operations ) ) ) Discontinued operations ) ) — Net loss $ ) $ ) $ ) Weighted average shares outstanding — basic and diluted See notes to consolidated financial statements 4 FRIENDFINDER NETWORKS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (IN THOUSANDS) Twelve Months Ended December 31, Net Loss $ $ Other comprehensive loss: Foreign currency translation adjustment Reclassification of foreign currency translation adjustment related to sale of JigoCity operations − Comprehensive loss $ $ See notes to consolidated financial statements 5 FRIENDFINDER NETWORKS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN REDEEMABLE PREFERRED STOCK AND STOCKHOLDERS’ DEFICIENCY YEARS ENDED DECEMBER 31, 2012, 2011 and 2010 (IN THOUSANDS, EXCEPT SHARE DATA) Redeemable Preferred Stock Stockholders’ Deficiency Series A Convertible Series B Convertible Preferred Stock Common Stock Series A Convertible Series B Convertible Voting Series B Non-Voting Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital in Excess of Par Value Accum- ulated Deficit Accum- ulated Other Compre- hensive Loss Total Balance at January 1, 2010 0 0 6 2 (187,468 ) (131,642 ) Transfer of preferred stock from temporary equity to stockholders’ deficiency (1,766,703 ) (21,000 )
